Citation Nr: 1303030	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from April 1978 through April 1981, and from August 1981 through September 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Waco, Texas.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

In an August 2006 decision, the Board denied service connection for a bilateral knee disability.  In April 2012, the Board reopened the claim and remanded it for additional evidentiary development.  The reopened claim has since been returned to the Board for further appellate action.  Compliance with the Board's remand instructions will be addressed in greater detail below.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  While the Veteran was treated on several occasions in service for complaints related to the knees, the Veteran's knees were clinically normal at service separation. 

4.  Symptoms of a bilateral knee disability were not chronic in service.

5.  Arthritis of the knees did not become manifest within a year of service separation.  

6.  Symptoms of a bilateral knee disability have not been continuous since service separation.

7.  No current bilateral disorder is related to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in service; arthritis is not presumed to have been so incurred.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, the Veteran did not serve during a period of war.  Moreover, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

The Veteran's essential contentions regarding this appeal are that he was treated repeatedly for complaints regarding the knees in service, that he experienced ongoing knee symptoms of the same type after service, and that his current knee disability is one and the same as that experienced in service.  

In correspondence with VA over the years since the filing of his initial claim in June 2004, the Veteran has put forth essentially the same assertions, with some variations, which will be addressed in more detail below:  In his June 2004 claim, he identified the date of onset of his current knee disability as 1980, and he identified the service treatment records as the pertinent records of treatment.  Upon the denial of that claim, the Veteran responded in his notice of disagreement that he began having problems with his knees in the service and was told by the doctors at Ft. Ord that this was caused by combat boots.  

On the subsequent VA Form 9, the Veteran also asserted that his service doctor wanted to operate on his knee at that time, but gave him the choice due to his age and the fact that they could not guarantee that he would be able to walk or finish his tour of duty.  

The Veteran informed a December 2004 VA examiner that, while in the military, he worked in air defense and was involved with going up and down armored personnel vehicles, running and road marching.  He was seen by a military physician and was given pain medications.  He was seen by the orthopedist with recommendation of conservative treatment, including physical therapy.  He was given pain medications and on and off rest.  He would have temporary relief, but once he resumed running, he would have recurrent bilateral knee pain.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran did experience episodes of painful knees in service, and was treated on multiple occasions for chondromalacia, symptoms of a knee disability were not chronic in service.  

Service treatment records reveal that the Veteran was seen on occasions for complaints related to the knees.  Physical examination in June 1978 revealed normal findings.  An examination later the same month revealed mild crepitus in the left knee, but no swelling or entrapment.  X-rays were normal.  The diagnosis was chondromalacia.  When seen in July 1978, the Veteran's knees were not bothering him, but he reported a six-week history of bilateral knee pain.  The impression was again bilateral chondromalacia.  

When examined in October 1978, the Veteran reported that he often fell to his knees while training.  The examiner found good range of motion and no swelling.  The knees felt normal to the touch.  The assessment was chondromalacia.  In December 1978, the veteran complained that his knees were locking.  The assessment again was chondromalacia.

In July 1979, the Veteran was again treated for chondromalacia of the knees which "had been present over the prior year and a half."  In October 1979, the Veteran complained of pain in the right knee and both knees shaking after running.  A history of chondromalacia of the right knee was noted.  The assessment was chondromalacia of the right patella.  A subsequent October 1979 assessment revealed normal knees, providing evidence against this claim.

When examined for service separation in August 1984, the Veteran's lower extremities were clinically normal.  Indeed, the Veteran reported that he did not have or ever have swollen or painful joints, trick or locked knees, providing factual evidence against this own claim at this time.   

Thus, the clinical evidence pertinent to service reveals that the Veteran experienced episodes of knee pain in service, but his knees were clinically normal at service separation.  

The Board acknowledges the Veteran's assertion that his doctors in service told him that his pain was caused by combat boots.  This is certainly credible evidence, and the Veteran is competent to relate information provided to him by a clinician even though it is not contained in any treatment report.  However, it does not conflict with the Board's finding that symptoms of a knee disability were not chronic in service.  Regarding the Veteran's assertion that his service doctor wanted to operate on his knee, and that he could not guarantee that the Veteran would be able to walk or finish his tour of duty, while this is competent evidence, the Board finds that it is not accurate.  The Board finds that this assertion suggests a level of severity of knee symptoms in service that is simply not reflected in the service treatment records.  The Veteran's own statements during service provide highly probative evidence against the Veteran's current contentions.  

This is not a case of a silent record.  As noted above, the Veteran was treated on numerous occasions in service.  However, the diagnosis was always chondromalacia.  Chondromalacia patellae is "pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion."  See Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007); see also Kizer v. Shinseki, No. 08-1575, 2010 WL 1252149 (Vet. App. April 1, 2010).  There is no suggestion in the service records that the Veteran had any knee disability that would have warranted surgery at that time, and the Board finds that this is the type of information that would reasonably be expected to be contained in the otherwise complete service records.  The record is highly detailed, providing statements from the Veteran himself, that the Board finds provides highly probative evidence against his claim.

In addition, the Veteran's assertion, contained on the April 2005 VA Form 9 is inconsistent with the information he had previously provided to the December 2004 VA examiner.  In that report, he informed the examiner that the military orthopedist recommended conservative treatment, including physical therapy, and he was given pain medications and on and off rest.  Conservative treatment is inconsistent with the asserted recommendation of "surgery".  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important.  Thus, the history provided to the VA examiner prior to the denial of the claim is significant.  Moreover, statements made to physicians for purposes of diagnosis and treatment are generally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, it was in the context of the denial of his claim.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting what was told to him by doctors in service.  Rather, it is his accuracy of this account which the Board finds is lacking.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that arthritis was not manifest within a year of service separation, and that symptoms of a bilateral knee disability were not continuous after service.  

The first evidence of arthritis comes in the form of the current claim, as demonstrated by X-rays in 2004 and 2005.  The Veteran's assertions regarding continuity of symptomatology are somewhat vague, although he does maintain his symptoms now are the same type of symptoms he experienced in the service, and the Board finds that he has generally endorsed continuity of symptomatology.  The first record of treatment does not appear until the Veteran filed his claim in 2004.  Of course, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  The Veteran is competent to report his symptoms, as well as when they were experienced.  However, as will next be addressed, the Board finds that the Veteran's assertions of continuity of symptomatology are found to be not accurate.  

In essence, the Veteran has changed his account of onset of symptoms during the course of his claim.  In the section of the December 2004 VA examination report that deals with the history of the Veteran's claimed disability, he reported to the examiner that he was an awning installer for 18 years after leaving the military in 1984.  This involved climbing ladders and being on his knees.  He further stated that he was fired from his job secondary to his inability to climb ladders, when he started developing psoriasis involving his hands.  He then began working as a custodian for about a month.  

VA outpatient records reveal that the Veteran first sought treatment from VA in 2004, at which time he was seen solely for psoriasis of the hands.  He did not mention any knee problems, which would be unusual if he had had knee problems for so many years.  

In December 2004, the Veteran reported that he had recently started a job that required a lot of heavy lifting.  At that time he complained of pain in the back and shoulder.  In March 2005, he reported that both knees hurt as well.  He noted to the examiner that he had been on a pain profile for the knees while in the military in Germany.  

In the March 2005 Notice of Disagreement, the Veteran disputed the December 2004 examiner's report of his work history.  He reported that he had worked sewing "truck traps."  In 1990, he became the shop supervisor and held that position for over 12 years.  He had several employees under him that did the installing of the awnings and labor.  According this account, very rarely did he have to climb up and down the ladders.  His main job was to make sure the jobs were started and completed on time, plus still sewing and repairing the tarps.  

The report of VA examination in July 2007 reveals the Veteran's reported onset of pain in the early 1980's that was cumulative in fashion without any specific injury or pain identified.  Over the years, the pain had increased to the point where he experienced it daily.

On the VA Form 9 in May 2008, the Veteran reported that he was not an awning installer and never was one.  Rather, he was a seamstress, employed by an awning manufacturer, sewing fabric for awnings.  Thus, the Veteran's account has changed following the denial of his claim.  He initially reported to a VA examiner that his job had routinely entailed climbing ladders and being on his knees.  He then changed his account to report that he rarely ever had to climb ladders.  Finally, he reported that he had never had to do any of these activities, but simply sat at a sewing machine.  These multiple accounts are inconsistent with each other and reflect a manipulation of the evidence to benefit the Veteran's claim.  The Board accepts the Veteran's initially account as reported in the December 2004 examination report as credible, but the accounts given following the denial of the claim are not credible.  Thus, the credible evidence demonstrates post-service onset of knee symptoms in approximately 2004, well after service.  

The Veteran has been evaluated on several occasions during the pendency of his claim.  In addition to the December 2004 VA examination discussed above, a private MRI of the left knee in December 2006 reveals an intact ACL and PCL.  The cartilage in the medial and lateral compartments of the knee was normal.  There was a complex tear of the body of the lateral meniscus that also had an extension into the anterior and posterior horns of the lateral meniscus.  The medial meniscus appeared to be intact.  The cartilage in the medial compartment appeared normal.  There was some cartilaginous loss that was mild in the lateral compartment.  Medial and lateral collateral ligaments were normal.  

In a July 2007 VA orthopedic consultation, the Veteran's knee complaints were evaluated.  The Veteran denied a history of significant trauma, recurrent effusion, locking, or instability.  He was noted to ambulate with a non antalgic gait.  Range of motion was from 0 to 135 degrees, bilaterally, with no effusion, no significant joint line tenderness, no laxity on valgus or varus stress, a negative Lachman's, negative anterior drawer, and no significant guarding.  The diagnosis was chronic bilateral knee pain or chondromalacia, meniscal pathology.  

The report of VA examination in July 2007 reveals the Veteran's complaint of bilateral knee pain, with a pain level of 8 out of 10, exacerbated almost daily to 10 out of 10, worse with squatting, walking, ascending, and descending stairs; he can no longer run.  There was no specific cause when he had a flare.  The condition affected his usual occupation such that he could not do certain jobs that required kneeling work or standing for long periods of time.  He had no physician-sanctioned days lost secondary to acute flares or incapacitation over the prior 12 months.  X-rays revealed minimal spurring on both sides involving the medial and lateral aspects of the patella.  These were quite minor changes.  Some subchondral sclerosis of the tibia was seen.  There was no significant change since the previous study of February 2005, which included the left side only.  The impression was minor degenerative changes unchanged since previous examination.  

A VA examination in August 2008 revealed the Veteran walked with a nonantalgic gait and with no ambulatory aids.  There was no swelling of either knee.  There was no limitation of motion of either knee.  There was no instability.  The Veteran was able to toe-heel walk without difficulty.  The diagnosis was bilateral knee mild degenerative arthritis, and a left lateral meniscus tear.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that no current knee disability is related to service.  There are several opinions which address a potential nexus to service.  As previously discussed, the Veteran was afforded a VA examination in December 2004.  That examiner provided the opinion that the Veteran's current knee conditions are less likely than not related to bilateral knee pain while in service.  The reasoning was that current findings of minimal degenerative changes are most likely due to his 18 years of being an awning installer, climbing up ladders and being on his knees.  The repetitive small insults over time secondary to his occupation were thought to be the major contributing factor for the development of his bilateral knee condition which was found to be supported by the findings on X-ray.  Moreover, there was no major trauma that the Veteran reported while on military service.

A Private orthopedic evaluation of March 2008 revealed the Veteran's account that he had an injury in the military and had been managed conservatively.  He was initially diagnosed with chondromalacia of the patella and was treated conservatively with ibuprofen.  In December of 2004, he was treated for his bilateral knee pain, which was the same complaint as in service.  MRI in December, 2006 showed that he does have bilateral meniscus tears.  The examiner concluded that this is all probably related to his military service since he has been complaining of this type of pain in his knees since his initial visit in 1978.  The rationale was that chondromalacia of the patella and meniscus tears can present similarly.  

The August 2008 VA examiner opined, following careful review of the file, the Veteran's medical record, and current findings, that the Veteran's current bilateral knee condition was less likely than not related to the bilateral knee condition treated in service.  This was based on the documentation of bilateral knee chondromalacia patella early in service.  This was believed to be an overuse injury and more appropriately termed patello-femoral syndrome.  Towards the end of service, there was no documentation of bilateral knee problems.  On his exit physical, August 13, 1984, it was noted that there was a normal physical.  He was seen initially at the VA Health care Center in El Paso, Texas, on April 6, 2004, and he presented with skin problems.  He was also seen on several occasions in 2004, but with no documentation of knee problems.  In December 2004, it was noted that he recently started new job and has a lot of heavy lifting, complaining of low back pain and pain to right shoulder.  It was not until March 10, 2005 that he complained of low back pain and bilateral knee pain.  The August 2008 VA examiner acknowledged the Veteran's change in his description of his job duties and opined that the small insults over time secondary to his previous occupation were the major contributing factor for the development of current bilateral knee condition, supported by the previous X-rays.  

The Board finds that the March 2008 private examiner's opinion carries less probative weight than then two VA opinions.  The primary reason is that the March 2008 opinion relies on an account of continuing symptoms during the period intervening service and the filing of his claim, which the Board has found to be lacking in credibility.  The March 2008 examiner did not address the Veteran's post-service occupation at all, and did not address the evidence corresponding to the filing of the claim that the Veteran had recently begun a strenuous occupation.  The VA opinions address this evidence and are deemed of greater probative weight.  

In sum, for the reasons discussed above, the Board finds that, while the Veteran was treated on several occasions in service for complaints related to the knees, the Veteran's knees were clinically normal at service separation; symptoms of a bilateral knee disability were not chronic in service; arthritis of the knees did not become manifest within a year of service separation; symptoms of a bilateral knee disability have not been continuous since service separation; and no current bilateral disorder is related to service.  In light of these findings, service connection for a bilateral knee disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Due Process Matters

The Veteran requested a Board hearing in this case, as indicated on the May 2008 VA Form 9.  The RO sent the Veteran a letter in May 2011 notifying him that there would be a delay in scheduling a Board hearing and presenting several hearing options.  The Veteran responded in June 2011 that he wanted a hearing with a Decision Review Officer at the RO in El Paso, Texas.  The Veteran was notified of the date and time to appear (February 14, 2012) by letter dated in August 2011.  A notation in the claims file indicates that the Veteran did not appear for the hearing on the scheduled date.  The claims file contains no further correspondence from the Veteran concerning the hearing.  Accordingly, the Board considers the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(d) (2012) (failure to appear for a scheduled hearing treated as withdrawal of request).  

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by contacting the Veteran and asking him to identify any knee treatment he received between 1984 and 2004, to include treatment records from Dr. M., who provided an opinion in March 2008.  According to the November 2012 Supplemental Statement of the Case, the Veteran did not provide the requested information and authorization.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand instructions, and completion of the Board's secondary instruction to conduct any logical development which flows from the obtained records, to include obtaining an additional medical opinion, is not necessary.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the CAVC held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran submitted his application to reopen service connection for a bilateral knee disability in March 2007.  He was sent a letter in April 2007 which advised him of the information and evidence necessary to substantiate the merits of the claim.  That letter also advised him as to how disability ratings and effective dates were assigned in the event of a successful claim.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  Since the April 2007 letter was sent to the Veteran prior to adjudication of the claim in August 2007, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The April 2007 letter informed the Veteran of the date and bases of the previous denial of his claim for service connection.  The Veteran was also informed of the appropriate definitions of new and material evidence, and of the kind of evidence that would be new and material in his case.  Therefore, the April 2007 letter provided the notice required by the Kent decision.  In short, VA has complied with its duty to notify the Veteran in this case.  In any event, the claim was reopened by the Board in a prior decision.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate service connection for a bilateral knee disability.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, available private treatment records, and the Veteran's written assertions regarding his claim.

VA afforded the Veteran a VA examination in July 2007 and August 2008.  The Board finds that the Veteran has been afforded an adequate VA examination and opinion in this case.  Each examination was performed by a medical professional based on a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting opinions and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

ORDER

Service connection for a bilateral knee disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


